Exhibit 10.3

 

FIRST AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT

 

First Amendment (the “First Amendment”) to Executive Employment Agreement (the
“Agreement”) dated as of November 25, 2001 between Providian Financial
Corporation, a Delaware corporation (the “Company”), and Joseph W. Saunders (the
“Executive”), is entered into as of July 27, 2004.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders to extend the
term of the Executive’s Agreement and to reflect the Executive’s current annual
base salary of $800,000; and

 

WHEREAS, the Board has determined that the Agreement should provide the
Executive with the same level of severance protections upon a termination of
employment without Cause or for Good Reason following a Change in Control as are
provided to other senior executives of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual provisions
contained in this Agreement and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 


1.                     SECTION 2 OF THE AGREEMENT IS HEREBY AMENDED BY DELETING
“DECEMBER 31, 2004” AT THE END OF THE FIRST SENTENCE THEREOF AND REPLACING SUCH
WORDS WITH “DECEMBER 31, 2005.”


 


2.                     THE FIRST SENTENCE OF SECTION 3 OF THE AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

“The Company agrees to pay the Executive a base salary at an annual rate of not
less than $800,000, payable in accordance with the regular payroll practices of
the Company, but not less frequently than monthly.”

 


3.                     THE SECOND SENTENCE OF SECTION 4 OF THE AGREEMENT IS
HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:

 

“The Executive shall have the opportunity to earn an annual target bonus of 200%
of the Executive’s Base Salary (the “Target Bonus”) for each fiscal year,
measured against objective financial criteria to be determined by the Board (or
a committee thereof) after good faith consultation with the Executive.”

 


4.                     SECTION 8(D) IS HEREBY AMENDED BY DELETING IT IN ITS
ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

(d)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON PRIOR TO A CHANGE IN
CONTROL.  If, prior to a Change in Control, the Executive’s employment should be
terminated (x) by the Company other than for Cause, or (y) by the Executive for
Good Reason, the Company shall pay or provide the Executive with (i) Accrued
Benefits; and (ii) shall pay to the Executive a lump sum in cash within 30 days
of date of termination in an

 

--------------------------------------------------------------------------------


 

amount equal to the product of (A) three, and (B) the sum of (1) the Base Salary
in effect immediately prior to termination and (2) the Target Bonus.

 


5.                     SECTION 8 OF THE AGREEMENT IS HEREBY AMENDED BY ADDING A
NEW SECTION 8(E) AT THE END THEREOF:


 

(e)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON UPON OR FOLLOWING A
CHANGE IN CONTROL.  If, upon or during the three years following a Change in
Control, the Executive’s employment should be terminated (x) by the Company
other than for Cause, or (y) by the Executive for Good Reason,

 

(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the date of termination the aggregate of the following amounts:

 

(A)          the sum of (1) the Executive’s Base Salary through the date of
termination, (2) a pro-rata annual bonus for the year in which the date of
termination occurs equal to the product of (x) the highest bonus paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies (whether in cash, stock or other property, whether
such stock or property is granted under the Management Incentive Plan (or any
successor thereto) or another plan including the Company Stock Incentive Plan or
any successor thereto)) in respect of the three fiscal years during which the
Executive has been employed by the Company or any of its affiliated companies
immediately preceding the fiscal year in which the Change in Control occurs (it
being understood that such annual bonus shall not include any one-time stock or
cash bonuses granted outside the annual bonus program) (the “Annual Bonus”),
provided, that for any fiscal year during such three-year or shorter period
immediately preceding the fiscal year in which the Change in Control occurs
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company or its affiliated companies for less than 12
full months and for which the Executive shall have been eligible to receive an
annual bonus, the annual bonus for such year for purposes of determining the
Executive’s Annual Bonus shall be the greater of (i) the Executive’s target
annual bonus for such year or (ii) the actual annual bonus paid or payable,
including by reason of any deferral, to the Executive by the Company and its
affiliated companies (whether in cash, stock or other property, whether such
stock or property is granted under the Company Management Incentive Plan (or any
successor thereto) or another plan including the Corporation Stock Incentive
Plan (or any successor thereto)) in respect of such fiscal year, and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the date of termination, and the denominator of which is 365, and
(3) any compensation previously deferred by the Executive under non-qualified
plans (together with any accrued interest or earnings thereon) and the value of
any unused paid time off, in each case to the extent not theretofore paid; and

 

--------------------------------------------------------------------------------


 

(B)           the amount equal to the product of (1) three and (2) the sum of
(x) the Executive’s Base Salary, and (y) the Executive’s Base Salary multiplied
by the Bonus Percentage.  For purposes of this Section 8(e)(i)(B), “Bonus
Percentage” shall mean the highest percentage obtained by dividing (i) the
annual bonus paid or payable, including by reason of any deferral, whether or
not payable under the Company Management Incentive Plan (or any successor
thereto) to the Executive by the Company and its affiliated companies (whether
in cash, stock or other property, whether such stock or property is granted
under the Company Management Incentive Plan (or any successor thereto) or
another plan including the Company Stock Incentive Plan (or any successor
thereto)) in respect of each of the three fiscal years during which the
Executive has been employed by the Company or its affiliated companies
immediately preceding the fiscal year in which the Change in Control occurs or
such lesser number of years that the Executive has been employed by the Company
and its affiliated companies (it being understood that such annual bonus shall
not include any one-time stock or cash bonuses granted outside the annual bonus
program); provided that for any fiscal year during such three-year or shorter
period immediately preceding the fiscal year in which the Change in Control
occurs consisting of less than 12 full months or with respect to which the
Executive has been employed by the Company or its affiliated companies for less
than 12 full months and for which the Executive shall have been eligible to
receive an annual bonus, the annual bonus for such year shall be the greater of
(A) the Executive’s target annual bonus for such year or (B) the actual annual
bonus paid or payable, including by reason of any deferral, to the Executive by
the Company and its affiliated companies (whether in cash, stock or other
property, whether such stock or property is granted under the Company Management
Incentive Plan (or any successor thereto) or another plan including the Company
Stock Incentive Plan (or any successor thereto)) in respect of such fiscal year,
provided, further, that if the Executive has not been eligible to earn such a
bonus for any period prior to the Change in Control, the annual bonus for
purposes of this clause (1) shall mean the Executive’s target annual bonus for
the year in which the Change in Control occurs, by (2) the base salary paid or
payable to the Executive by the Company and its affiliated companies for each
such year, annualized for any fiscal year consisting of less than twelve full
months or with respect to which the Executive has been employed by the Company
or its affiliated companies for less than twelve full months.  The amount
described in the first sentence of this clause (B) shall be paid in lieu of, and
the Executive hereby waives the right to receive, any other amount of severance
relating to salary or bonus continuation to be received by the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company or its affiliated companies (it being understood that
this payment shall not be in lieu of, and the Executive shall not hereby waive,
any stay or retention awards or bonuses to which the Executive may be entitled
pursuant to the terms of such stay or retention awards or bonuses); and

 

--------------------------------------------------------------------------------


 

(C)           a separate lump-sum payment equal to the product of (1) three and
(2) the sum of (x) the Executive’s Base Salary and (y) the Executive’s Base
Salary multiplied by the Bonus Percentage and (3) the Retirement Contribution
Percentage (which, for purposes of this Section 8(e)(i)(C) shall equal the
highest percentage of retirement contributions as a percentage of total
compensation for all eligible employees of the Company and its affiliated
companies for any year beginning with the third full year prior to the year in
which the Change in Control occurs); and

 

(D)          to the extent not already paid under Section 8(e)(i)(A) above, an
amount equal to the unvested portion of the qualified and non-qualified
retirement contribution account in addition to any vested amounts due under the
retirement plans of the Company and its affiliated companies; and

 

(ii)           for three years after the date of termination, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue welfare benefits to the Executive and/or the Executive’s family at
least equal to those which would have been provided to them in accordance with
the welfare benefit plans, programs, practices and policies (including, without
limitation, medical, prescription, dental, vision, disability, employee life,
dependent life, and accidental death) of the Company and its affiliated
companies if the Executive’s employment had not been terminated, in accordance
with the most favorable plans, practices, programs or policies of the Company
and its affiliated companies applicable generally to other peer executives and
their families during the 90-day period immediately preceding the date of the
Change in Control or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies and their families, provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility; and

 

(iii)          to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive pursuant to
this Agreement under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”), but
excluding solely purposes of this Section 8(e)(iii) amounts waived by the
Executive pursuant to the provisions of Section 8(e)(i)(B).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the date and year first
written above.

 

 

PROVIDIAN FINANCIAL CORPORATION

 

 

 

 

 

/s/ Richard A. Leweke

 

Name:

Richard A. Leweke

 

Title:

Vice Chairman and Chief Human
Resources Officer

 

 

`

EXECUTIVE

 

 

 

 

 

/s/ Joseph W. Saunders

 

JOSEPH W. SAUNDERS

 

--------------------------------------------------------------------------------